838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JOHNATHAN LEE X, Plaintiff-Appellant,v.Fred W. GREENE, Dr. Gulmatico, Defendants-Appellees.
No. 87-7248.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1987.Decided Jan. 25, 1988.

Johnathan Lee X, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, for appellee Greene.
Mary Moffett Hutcheson Priddy, McGuire, Woods, Battle & Boothe, for appellee Gulmatico.
Before WIDENER, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Lee X v. Greene, C/A No. 87-226-R (E.D.Va. May 27, 1987).


2
AFFIRMED.